Petition for Writ of Mandamus Denied and Opinion filed April 11, 2003








Petition for Writ of Mandamus Denied and Opinion filed
April 11, 2003.
 
 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00383-CV
____________
 
IN RE CHRISTINE M. SAMPSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 7, 2003, relator
filed a petition for writ of mandamus in this Court, seeking to compel the Hon.
Bruce G. Oakley, Judge of the 234th District Court of Harris County, Presiding
in Ancillary Court for the 164th District Court of Harris County, to vacate a
temporary restraining order entered on April 2, 2003.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  With the petition, relator
filed a motion to stay the underlying proceedings.  See Tex.
R. App. P. 52.10(a).
We deny relator=s petition for writ of mandamus and
request for temporary relief.
 
PER CURIAM
 
Petition Denied
and Opinion filed April 11, 2003.
Panel consists of
Justices Yates, Hudson, and Frost.